—Appeal and cross appeal from an order of Supreme Court, Steuben County (Bradstreet, J.), entered February 14, 2000, which after a jury trial ordered, inter alia, that plaintiff Daniel H. Neumire, Sr. recover from defendant $2,480,837 with interest.
*784It is hereby ordered that said appeal and cross appeal be and the same hereby are unanimously dismissed without costs (see, Matter of Laborers Intl. Union of N. Am., Local 210, AFL-CIO v Shevlin-Manning, Inc., 147 AD2d 977). Present — Wisner, J.P., Hurlbutt, Kehoe and Bums, JJ.